Matter of Kyshawn J. (2018 NY Slip Op 00798)





Matter of Kyshawn J.


2018 NY Slip Op 00798


Decided on February 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2018

Richter, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


5612

[*1]In re Kyshawn J., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Barbara Graves-Poller of counsel), for presentment agency.

Appeal from order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about August 30, 2016, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of petit larceny, and placed him on probation for a period of 12 months, with restitution in the amount of $949, unanimously dismissed, as moot, without costs.
This appeal is moot because the order has been vacated and superseded by a subsequent order placing appellant with the Administration for Children's Services' Close to Home program
(see Matter of Fawaz A. [Franklyn B.C.], 112 AD3d 550 [1st Dept 2013]). In any event, the disposition, including the provision for restitution, was a provident exercise of discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2018
CLERK